Citation Nr: 0807107	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to July 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  

In April 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2006 hearing, the veteran testified that he had 
received post-service medical treatment at the Wright-
Patterson Air Force Base.  He also testified that he was 
administered an audiological examination when he began 
working for Copeland Corporation in February 1999.  VA has a 
duty to assist claimants in obtaining evidence.  38 C.F.R. 
§ 3.159(c).  This duty requires that VA make as many requests 
as necessary to obtain relevant records from a Federal 
department or agency, either until the requested records are 
obtained or until VA concludes that such records do not exist 
or that further efforts to obtain such records would be 
futile.  38 C.F.R. § 3.159(c)(2).  The duty to assist also 
requires that VA make reasonable efforts to obtain relevant 
records that are not in the custody of a Federal department 
or agency.  38 C.F.R. § 3.159(c)(1).  Because this evidence 
may be highly relevant to the issue at hand, the Board must 
remand this claim for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of the 
complete records of all treatment the 
veteran received at Wright-Patterson Air 
Force Base.  The Board points out that 
efforts to obtain records in the custody 
of a federal department or agency should 
continue until either the records are 
received or notification is provided that 
further efforts to obtain such records 
would be futile.  38 C.F.R. § 3.159(c)(2).  
Efforts to obtain these records should be 
fully documented in the claims folder, and 
the veteran should be kept informed of any 
steps that are taken in developing his 
claim.

2.  The AMC should obtain copies of all 
audiological examination reports from 
Copeland Corporation.  Specifically, the 
veteran has stated that he was 
administered an audiological examination 
in February 1999 when he began working for 
this employer.  The veteran should be 
requested to provide any other identifying 
information that is needed in order for 
the AMC to request his records.  If the 
initial inquiry does not produce a 
response, the AMC must make at least one 
follow-up request.  See 38 C.F.R. 
§ 3.159(c)(1).  Efforts to obtain these 
records should be fully documented in the 
claims folder, and the veteran should be 
kept informed of any steps that are taken 
in developing his claim.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



